         Case 1:19-cv-02316-RC Document 83-1 Filed 03/22/21 Page 1 of 1




                                  United States District Court,
                                      District of Columbia


David Alan Carmichael, et al.                       )
                                                    )
       Plaintiffs                                   )
                                                    )       Case No: 19-CV-2316-RC
               v.                                   )
                                                    )       Re: ECF 80, 81
Antony John Blinken, in his Official                )
       capacity as Secretary of State, et al.,      )
                                                    )
       Defendants                                   )



                                     [PROPOSED] ORDER

ORDER

       Presently pending before the Court is Plaintiff Carmichael’s Motion For Status

Conference (ECF 83), particularly relating to the matters of the Defendants’ Status Report of

March 5, 2021 (ECF 80) and the Plaintiffs Response of March 19, 2021 (ECF 82).


       IT IS HEREBY ORDERED that a Status Conference shall be held _________ (From

Tues March 30th through Friday April 2nd), at _______ (a.m or p.m.).


       Parties shall contact the Judge’s chambers at (###) ###-#### to arrange for a video/audio

conference access.


SO ORDERED.

                                                    Rudolph Contreras
                                                    United States District Judge
